         Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHARIF ALI, aka                               :
RAYMOND SHELTON                               :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-4320
                                              :
COMMISSIONER BLANCHE                          :
CARNEY, et al.                                :
    Defendants.                               :

                                       MEMORANDUM

GALLAGHER, J.                                                        DECEMBER 14, 2020

       Pro se Plaintiff Sharif Ali, a pretrial detainee housed at the Philadelphia Industrial

Correctional Center (“PICC”), has filed a civil rights action pursuant to 42 U.S.C. § 1983 in

which he names as Defendants Commissioner Blanche Carney of the Philadelphia Department of

Prisons, PICC Warden Michelle Farrell, Deputy Warden C. Martin, and Sergeant Black. He also

asserts a claim under the Religious Land Use and Institutionalized Persons Act (“RLUIPA”).

Each Defendant is sued in their official and individual capacities. Ali has also moved to proceed

in forma pauperis. For the following reasons, the motion to proceed in forma pauperis will be

granted. Certain claims in the Complaint will be dismissed in part with prejudice and in part

without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Ali will be granted leave to amend

his Complaint to attempt to reassert claims dismissed without prejudice or he may opt to proceed

only on those claims the Court deems plausible as currently alleged.
          Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 2 of 17




I.       FACTUAL ALLEGATIONS

         Ali alleges that on or about July 10, 2019 he was denied participation in weekly Friday

religious services for those of the Islamic faith. (ECF No. 2 at 4.) 1 In the period from June 21,

2019 to September 2, 2019, he was only allowed to attend services three times. (Id.) He alleges

his faith requires he attend weekly services. (Id.)

         Ali filed a grievance about being locked in his general population cell for 21 hours each

day due to a shortage of staff. (Id. at 5.) He asserts this lock down lasted from June 22, 2019 to

September 2, 2019. (Id.) On August 12, 2019, he submitted a grievance with respect to his

being denied attendance at religious holiday services. (Id.) On August 28, 2019 he submitted a

grievance about Defendant Black’s “tyranny on housing unit H2 during which he didn’t allow

Muslims to pray either alone or in congregation outside of the cell.” (Id.) Ali also alleges that

Black “sucker punched a Muslim inmate inside of the cell and on another occasion a Hispanic

inmate.” 2 (Id. at 5-6.) Black allegedly kept the unit on lock down by moving officers to other

areas to punish inmates on the unit. (Id. at 6.)



1
    The Court adopts the pagination supplied by the CM/ECF docketing system.
2
  Under 28 U.S.C. § 1654, parties “may plead and conduct their own cases personally or by
counsel” in the federal courts. Section 1654 thus ensures that a person may conduct his or her
own case pro se or retain counsel to do so. See Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876,
882 (3d Cir. 1991) (“The statutory right to proceed pro se reflects a respect for the choice of an
individual citizen to plead his or her own cause.” (quoting Cheung v. Youth Orchestra Found. of
Buffalo, Inc., 906 F.2d 59, 61 (2d Cir. 1990) )). Although an individual may represent himself
pro se, a non-attorney may not represent other parties in federal court. See Collinsgru v.
Palmyra Bd. of Educ., 161 F.3d 225, 232 (3d Cir. 1998) (“The rule that a non-lawyer may not
represent another person in court is a venerable common law rule.”), abrogated on other grounds
by Winkelman ex rel. Winkelman v. Parma City Sch. Dist., 550 U.S. 516 (2007). This principle
has been applied by the Supreme Court, the United States Court of Appeals for the Third Circuit,
and other courts in various contexts. See, e.g., Rowland v. Cal. Men’s Colony, 506 U.S. 194, 202
(1993) (recognizing that corporations must be represented by counsel and that “save in a few
aberrant cases, the lower courts have uniformly held that 28 U.S.C. § 1654 . . . does not allow
corporations, partnerships or associations to appear in federal court otherwise through a licensed
                                                   2
         Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 3 of 17




       It appears that in or around early September 2019, Ali was transferred to the Special

Management Unit (“SMU”) at PICC. On September 4, 2019, Ali filed a grievance regarding the

law library in the SMU being inadequate because he had to choose between recreation time,

shower time, or law library time. (Id.) He had only twenty minutes of library time with no

assistance and could not make copies. (Id.) He submitted a grievance on September 9, 2019

regarding being kept in handcuffs and shackles during his exercise period. (Id.) The same day

he filed a grievance because his wife was allegedly not permitted to visit because he was in the

SMU. He alleges the prohibition on visitation was arbitrary even though he concedes that no

inmates in the SMU on punitive status are allowed visitors or phone calls. (Id.) Finally, he filed

a grievance on October 9, 2019 after a segregation hearing before Deputy Warden Martin. Ali

alleges that Martin placed him in segregation and removed him from his prison job in retaliation

for filing grievances. (Id. at 7-8.) Ali asserts that Defendant Carney did not respond to his

attempts to contact her. (Id. at 8.)

       Ali asserts that Defendants Carney, Farrell, and Martin violated his First Amendment free

exercise rights and the Religious Land Use and Institutionalized Persons Act (“RLUIPA”)

because he could not attend services every Friday and on a religious holiday. (Id. at 8-9, 9-10.)

He also alleges the Defendants permit other groups to observe their religious holidays. (Id. at 9-

10.) He alleges that Carney, Farrell, and Martin violated his Fourteenth Amendment rights when




attorney” (footnote omitted) ); Simon v. Hartford Life, Inc., 546 F.3d 661, 667 (9th Cir. 2008)
(holding that a non-lawyer could not litigate pro se on behalf of an ERISA plan); Osei-Afriyie,
937 F.2d at 882 (“We hold that Osei-Afriyie, a non-lawyer appearing pro se, was not entitled to
play the role of attorney for his children in federal court.”); Phillips v. Tobin, 548 F.2d 408, 411-
12 (2d Cir. 1976) (holding that a non-attorney could not appear pro se to conduct a shareholder’s
derivative suit). Accordingly, to the extent Ali mentions actions taken against other inmates, the
Court assumes the allegation is provided as background for Ali’s own claims, rather than an
attempt by Ali to bring claims on behalf of other inmates.
                                                  3
         Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 4 of 17




he was locked in his cell for 21 hours per day while housed in the SMU with no opportunity for

exercise. (Id. at 9.) Ali asserts that Defendant Black has “stopped Muslims from praying,

interrupted my prayer and locked us in our cells for praying in the dayroom.” (Id. at 10.) Black

also allegedly assaulted inmates and Defendants Farrell and Martin had knowledge of his

actions. (Id.) He alleges the lack of library resources, being restrained during exercise periods,

and being denied visitation while in the SMU, violated his rights. (Id. at 10-12.) Finally, he

claims Deputy Warden Martin violated his rights at the segregation hearing by referring to Ali’s

history of filing grievances. (Id. at 12-13.) Ali seeks money damages and injunctive relief that

he be allowed to (1) participate in weekly prayer, (2) not be locked in his cell for 21 hours per

day, (3) participate in Muslim holiday services, (4) have access to a computer in the law library,

(5) exercise without restraints, (6) have visitation while in the SMU, and (7) return to the general

population and be moved out of the SMU. (Id. at 13-15.)

II.     STANDARD OF REVIEW

        Because Ali is unable to pay the filing fee in this matter, the Court grants him leave to

proceed in forma pauperis. 3 Accordingly, 28 U.S.C. § 1915(e)(2)(B)(ii) requires the Court to

dismiss the Complaint if it fails to state a claim. Whether a complaint fails to state a claim under

§ 1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under

Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999), which requires the Court to determine whether the complaint contains “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not suffice. Id.




3
  Because Ali is a prisoner, under the terms of the Prison Litigation Reform Act he is still
required to pay the filing fee in full in installments.
                                                   4
         Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 5 of 17




As Ali is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen.,

655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       Ali’s Complaint cites 42 U.S.C. § 1983 as the basis for the Court’s subject matter

jurisdiction over his claims. That section provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       A.         Claims Based on Grievance Process

       Ali appears to assert claims against the Defendants based upon their roles in the prison

grievance process. These claims are dismissed with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii). Constitutional claims based on the handling of prison grievances fail because

“[p]rison inmates do not have a constitutionally protected right to a grievance process.” Jackson

v. Gordon, 145 F. App’x 774, 777 (3d Cir. 2005) (per curiam); see also Caldwell v. Beard, 324

F. App’x 186, 189 (3d Cir. 2009) (per curiam). Accordingly, the facts alleged by Ali about

grievances do not give rise to a plausible basis for a constitutional claim and will be dismissed

with prejudice.




                                                 5
         Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 6 of 17




        B.      Official Capacity Claims

        Ali has sued the Defendants in their official as well as individual capacities. Claims

against City officials named in their official capacity are indistinguishable from claims against

the City. 4 See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (“Official-capacity suits . . .

‘generally represent only another way of pleading an action against an entity of which an officer

is an agent.’”) (quoting Monell v. N.Y.C. Dept. of Soc. Servs., 436 U.S. 658, 690, n. 55 (1978)).

“[A]n official-capacity suit is, in all respects other than name, to be treated as a suit against the

entity.” Id. To plead a basis for municipal liability under § 1983, a plaintiff must allege that the

municipality’s policy or custom caused the violation of his constitutional rights. See Monell, 436

U.S. at 694. “To satisfy the pleading standard, [the plaintiff] must . . . specify what exactly that

custom or policy was.” McTernan v. City of York, PA, 564 F.3d 636, 658 (3d Cir. 2009).

“‘Policy is made when a decisionmaker possess[ing] final authority to establish municipal policy

with respect to the action issues an official proclamation, policy, or edict.’” Estate of Roman v.

City of Newark, 914 F.3d 789, 798 (3d Cir. 2019) (quoting Andrews v. City of Philadelphia, 895

F.2d 1469, 1480 (3d Cir. 1990)). “‘Custom, on the other hand, can be proven by showing that a

given course of conduct, although not specifically endorsed or authorized by law, is so well-

settled and permanent as virtually to constitute law.’” Id. (quoting Bielevicz v. Dubinon, 915

F.2d 845, 850 (3d Cir. 1990)). For a custom to be the proximate cause of an injury, the

Defendant must have “had knowledge of similar unlawful conduct in the past, failed to take

precautions against future violations, and that its failure, at least in part, led to his injury.” Id.

(internal quotations and alterations omitted).



4
 To the extent the allegation of official capacity claims against the Defendants can be deemed to
be a claim against the City of Philadelphia under RLUIPA, that claim is discussed separately.

                                                    6
         Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 7 of 17




        Ali makes no allegation regarding a custom or policy by which official capacity claims

may be maintained. He mentions only a policy under which his wife should have been permitted

to visit him since he had no visitation restrictions, but also states that inmates in the SMU on

punitive status, where he was apparently housed when his wife attempted to visit him, are not

allowed visitors or phone calls. (ECF No. 2 at 7.) He also asserts the visitation denial was

arbitrary, rather than in accordance with a stated policy. (Id.) Even ignoring the contradictory

assertions and construing his allegations liberally, Ali fails to allege a violation of his

constitutional rights due to a municipal policy or custom. Accordingly, his official capacity

claims will be dismissed under 28 U.S.C. § 1915(e)(2)(B). Given the ambiguity with this

allegation, the dismissal will be without prejudice, and Ali will be permitted to amend the claim.

        C.      First Amendment Free Exercise Claim

        Ali asserts that he was denied attendance at weekly religious services and at holiday

religious services. The Supreme Court has recognized that the First Amendment guarantees that

all prisoners must be afforded reasonable opportunities to exercise their religious freedom. Cruz

v. Beto, 405 U.S. 319, 322 n. 2 (1972); see also O’Lone v. Shabazz, 482 U.S. 342, 348 (1987)

(“Inmates clearly retain protections afforded by the First Amendment, . . . including its directive

that no law shall prohibit the free exercise of religion.”) (citations omitted). However, in order to

state a plausible Free Exercise claim, a plaintiff must allege a “substantial burden” on the

exercise. Thomas v. Review Bd., 450 U.S. 707, 718 (1981); Wisconsin v. Yoder, 406 U.S. 205,

218 (1972). Moreover, although inmates retain certain protections afforded by the First

Amendment, “lawful incarceration brings about the necessary withdrawal or limitation of many

privileges and rights, a retraction justified by the considerations underlying our penal system.”

O’Lone, 482 U.S. at 348 (quotations omitted). While the federal courts must take cognizance of



                                                   7
         Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 8 of 17




valid constitutional claims of prison inmates, the Supreme Court repeatedly has cautioned that

the task of prison administration has been committed to the responsibility of the legislative and

executive branches of government; federal courts should be reluctant to second guess these

authorities. See, e.g., Turner v. Safley, 482 U.S. 78, 84 (1987); O’Lone, 482 U.S. at 353.

        The free exercise inquiry asks whether government has placed a substantial burden on the

observation of a central religious belief or practice and, if so, whether a compelling

governmental interest justifies the burden. Hernandez v. Comm’r of Internal Revenue, 490 U.S.

680, 699 (1989) (internal citations omitted). As Ali asserts that he was not permitted to attend

services while others of other faiths were not so restricted, his Free Exercise claim passes § 1915

screening.

        D.     RLUIPA Claim

        RLUIPA “protects institutionalized persons who are unable freely to attend to their

religious needs and are therefore dependent on the government’s permission and accommodation

for exercise of their religion.” Cutter v. Wilkinson, 544 U.S. 709, 721 (2005). The statute states

that:

        No government shall impose a substantial burden on the religious exercise of a
        person residing in or confined to an institution . . . even if the burden results from
        a rule of general applicability, unless the government demonstrates that
        imposition of the burden on that person—
                (1) is in furtherance of a compelling governmental interest; and
                (2) is the least restrictive means of furthering that compelling
                governmental interest.

42 U.S.C. § 2000cc-1(a). “Religious exercise” refers to “any exercise of religion, whether or not

compelled by, or central to, a system of religious belief.” 42 U.S.C. § 2000cc–5(7)(A).

        “[A] substantial burden exists where: (1) a follower is forced to choose between

following the precepts of his religion and forfeiting benefits otherwise generally available to



                                                  8
         Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 9 of 17




other inmates versus abandoning one of the precepts of his religion in order to receive a benefit;

or (2) the government puts substantial pressure on an adherent to substantially modify his

behavior to violate his beliefs.” Washington v. Klem, 497 F.3d 272, 280 (3d Cir. 2007); see also

id. at 277-78 (“A plaintiff-inmate bears the burden to show that a prison institution’s policy or

official practice has substantially burdened the practice of that inmate’s religion.”). Citing to

RLUIPA’s legislative history, the United States Court of Appeals for the Third Circuit has

explained that what constitutes a “substantial burden” should be defined broadly. Id. Therefore,

to allege a prima facie case for a RLUIPA violation, a prisoner-plaintiff must assert that a

substantial burden has been placed on his or her exercise of religious beliefs. See Robinson v.

Sup’t Houtzdale SCI, 693 F. App’x 111, 115 (3d Cir. 2017) (per curiam) (“The threshold

question in any . . . RLUIPA case is whether the prison’s challenged policy or practice has

substantially burdened the practice of the inmate-plaintiff’s religion.”) (citing Washington, 497

F.3d at 277-78).

        RLUIPA allows plaintiffs to “obtain appropriate relief against a government.” 42 U.S.C.

§ 2000cc–2. Government is defined as “(i) a State, county, municipality, or other governmental

entity created under the authority of a State; (ii) any branch, department, agency, instrumentality,

or official of an entity listed in clause (i); and (iii) any other person acting under color of State

law[.]” Id. § 2000cc-5(4)(A). The Third Circuit has held that RLUIPA does not apply to

government employees in their individual capacities. Sharp v. Johnson, 669 F.3d 144, 153 (3d

Cir. 2012).

        Because RLUIPA does not apply to government employees in their individual capacities,

Ali’s individual capacity RLUIPA claims against Carney, Farrell, Martin, and Black are

dismissed with prejudice. The Court will, however, permit Ali’s official capacity claim,



                                                   9
        Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 10 of 17




essentially a claim against the City of Philadelphia, to proceed at this time. See Kelley Bey v.

Keen, Civ. A. No. 13-1942, 2014 WL 3563475, at *13 (M.D. Pa. July 17, 2014) (holding that

official capacity RLUIPA claims against county officials was not barred by the Eleventh

Amendment which only applies to states (citing Opulent Life Church v. City of Holly Springs,

Miss., 697 F.3d 279, 289-90 (5th Cir. 2012) (holding that while states may not be held liable for

money damages under RLUIPA, municipalities and counties may)).

       E.      First Amendment Retaliation Claims

       Ali alleges that (1) Defendant Martin placed him in segregation and removed him from

his prison job in retaliation for filing grievances and (2) Defendant Carney did not respond to his

attempts to contact her. In order to state a plausible First Amendment retaliation claim, a

prisoner must allege that: (1) he engaged in constitutionally protected conduct; (2) he suffered

an adverse action sufficient to deter a person of ordinary firmness from exercising his

constitutional rights; and (3) the constitutionally protected conduct was “a substantial or

motivating factor” for the adverse action. See Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001);

Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003); Coit v. Garman, No. 19-2580, 2020 WL

2125780, at *3 (3d Cir. May 5, 2020). A prisoner’s filing of a grievance is constitutionally

protected conduct. See Robinson v. Taylor, 204 F. App’x 155, 157 (3d Cir. 2006) (citing

Mitchell, 318 F.3d at 530; Davis v. Goord, 320 F.3d 346, 35-53 (2d Cir. 2003)). Ali’s allegation

that Martin placed him in segregation and removed him from his prison job due to his protected

activity is sufficient to allege a plausible retaliation claim. However, his assertion against

Carney, that she did not respond to his attempts to contact her, fails to allege a plausible

retaliation claim because there is no allegation she personally acted to place him in segregation




                                                 10
        Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 11 of 17




or take away his prison job. Accordingly, the claim against Carney will be dismissed while the

claim against Martin will proceed to service.

        F.      Claims Based Upon Placement in Segregation

        The United States Court of Appeals for the Third Circuit has noted that, “[g]enerally,

prisons may sanction a pretrial detainee for misconduct that he commits while awaiting trial, as

long as it is not a punishment for the ‘underlying crime of which he stands accused.’” Kanu v.

Lindsey, 739 F. App’x 111, 116 (3d Cir. 2018) (quoting Rapier v. Harris, 172 F.3d 999, 1003-06

(7th Cir. 1999)). With respect to pretrial detainees, “the imposition of disciplinary segregation

for violation of prison rules and regulations cannot be imposed without providing the due process

protections set forth in Wolff v. McDonnell, 418 U.S. 539 . . . (1974).” Kanu, 739 F. App’x at

116. Such protections “include the right to receive written notice of the charges at least 24 hours

before the hearing, the opportunity to present witnesses and documentary evidence, and a written

statement of the reasons for the disciplinary action taken and the supporting evidence.” Id.

(citing Wolff, 418 U.S. at 563-66); see also Stevenson v. Carroll, 495 F.3d 62, 70 (3d Cir. 2007).

        “[D]etention officials’ restrictions on pretrial detainees will constitute punishment

prohibited by the Due Process Clause when: (1) “there is a showing of express intent to punish

on the part of [those] [ ] officials”; (2) “the restriction or condition is not rationally related to a

legitimate non-punitive government purpose,” i.e., “if it is arbitrary or purposeless”; or (3) “the

restriction is excessive in light of that purpose.” Steele v. Cicchi, 855 F.3d 494, 504 (3d Cir.

2017) (quoting Stevenson v. Carroll, 495 F.3d 62, 67-68 (3d Cir. 2007)) (alterations in original).

“[M]aintaining internal security and order in jails and prisons are ‘legitimate governmental

objectives’” that may justify placement of a detainee in administrative segregation, and “courts

must give prison officials considerable discretion to manage internal security in their



                                                   11
        Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 12 of 17




institutions.” Id. In other words, if officials can articulate a legitimate managerial concern for

placement of the detainee in restricted housing, a substantive due process claim is foreclosed.

Stevenson, 495 F.3d at 69 (“Although the substantive and procedural due process evaluations are

distinct, a showing by the prison officials that a restrictive housing assignment is predicated on a

legitimate managerial concern and is therefore not arbitrary or purposeless, will typically

foreclose the substantive due process inquiry”).

       In addition to the claim already discussed that Defendant Martin placed Ali in

segregation and removed him from his prison job in retaliation for filing grievances, Ali’s claims

arising from his placement in segregation involve three separate allegations: (1) his access to

library services was limited because he had to choose between recreation time, shower time, or

law library time; (2) he was kept in handcuffs and shackles during his exercise period; and (3)

his wife was not permitted to visit. He also seeks as part of his relief that he be placed back in

the general population.

               1.      Access to the Law Library

       A claim asserting restrictions on access to the prison law library is considered as an

“access-to-the-courts” claim under the First Amendment. See, e.g., Diaz v. Holder, 532 F. App’x

61, 63 (3d Cir. 2013). “A prisoner making an access-to-the-courts claim is required to show that

the denial of access caused actual injury.” Jackson v. Whalen, 568 F. App’x 85, 87 (3d Cir.

2014) (per curiam) (quoting Lewis v. Casey, 518 U.S. 343, 350 (1996)). This is because the right

of access to the courts “rest[s] on the recognition that the right is ancillary to the underlying

claim, without which a plaintiff cannot have suffered injury by being shut out of court.”

Christopher v. Harbury, 536 U.S. 403, 415 (2002). In other words, a prisoner claiming that he

was denied access to the courts must allege an injury traceable to the conditions of which he



                                                   12
        Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 13 of 17




complains. Diaz, 532 F. App’x at 63 (affirming dismissal of denial of access claims where

plaintiff failed to tie alleged deficiencies in library to harm in underlying action). In general, an

actual injury occurs when a prisoner demonstrates that a “nonfrivolous” and “arguable” claim

was lost because of the denial of access to the courts. Christopher, 536 U.S. at 415. “[T]he

underlying cause of action, . . . is an element that must be described in the complaint.” Id.

Furthermore, the right to access the courts may be satisfied if the plaintiff has an attorney. Diaz,

532 F. App’x at 63 (citing Bounds v. Smith, 430 U.S. 817, 831 (1977) and Peterkin v. Jeffes, 855

F.2d 1021, 1042 (3d Cir. 1988)); see also Prater v. City of Phila., 542 F. App’x 135, 137 n.4 (3d

Cir. 2013) (per curiam).

       Ali fails to tie any allegation that his law library access was restricted during his period in

segregation to the actual loss of a nonfrivolous and arguable claim. Accordingly, this aspect of

his segregations claims is not plausible and will be dismissed. The dismissal will be without

prejudice and Ali may amend the claim if he is able to identify a nonfrivolous and arguable legal

claim he lost due to the restriction on his access to the law library.

               2.      Exercise Restrictions

       Ali’s allegations concerning the restriction on his exercising while in segregation is

considered as a Fourteenth Amendment due process claim. Hubbard v. Taylor, 399 F.3d 150,

166 (3d Cir. 2005) (due process clause governs conditions of confinement claims brought by

pretrial detainees). To establish a basis for a Fourteenth Amendment violation, a prisoner must

allege that his conditions of confinement amount to punishment. Bell v. Wolfish, 441 U.S. 520,

538 (1979). “Unconstitutional punishment typically includes both objective and subjective

components.” Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007). “[T]he objective component

requires an inquiry into whether the deprivation was sufficiently serious and the subjective



                                                  13
        Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 14 of 17




component asks whether the officials acted with a sufficiently culpable state of mind.” Id.

(internal quotations and alterations omitted).

        In that regard, “a ‘particular measure amounts to punishment when there is a showing of

express intent to punish on the part of detention facility officials, when the restriction or

condition is not rationally related to a legitimate non-punitive government purpose, or when the

restriction is excessive in light of that purpose.’” Bistrian v. Levi, 696 F.3d 352, 373 (3d Cir.

2012) (quoting Stevenson, 495 F.3d at 68); Steele v. Cicchi, 855 F.3d 494, 504 (3d Cir. 2017).

Courts should consider the totality of the circumstances in evaluating such a claim. Bistrian, 696

F.3d at 373 (“In evaluating a pretrial detainee’s claim of unconstitutional punishment, courts

must examine the totality of the circumstances within the institution.”). Furthermore, “[i]n

determining whether restrictions or conditions are reasonably related to the Government’s

interest in maintaining security and order and operating the institution in a manageable fashion,”

courts are obligated to keep in mind that “such considerations are peculiarly within the province

and professional expertise of corrections officials . . . .” Stevenson, 495 F.3d at 68 n.3.

        Ali fails to allege that Defendants had an express intent to punish him by requiring he

remained shackled during his recreation period while in segregation. He fails to allege the

restriction or condition was not rationally related to a legitimate non-punitive government

purpose, or that the restriction was excessive in light of that purpose. Finally, he fails to allege

that any named Defendant personally acted in an unconstitutional manner when he was required

to remain shackled during his exercise period. For these reasons, this aspect of the segregation

claim is not plausible and will be dismissed. The dismissal of this portion of the claim will also

be without prejudice, and Ali may amend the claim if he is able to cure the defects the Court has

identified.



                                                  14
        Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 15 of 17




               3.      Visitation Restrictions

       Inmates do not generally enjoy a constitutional right to visitation. See Kentucky Dep’t of

Corrs. v. Thompson, 490 U.S. 454, 460 (1989) (no due process right to unfettered visitation);

Gerber v. Hickman, 291 F.3d 617, 621-22 (9th Cir. 2002) (“It is well-settled that prisoners have

no constitutional right while incarcerated to contact visits or conjugal visits.”); see also Goodwin

v. Turner, 908 F.2d 1395, 1399 (8th Cir. 1990) (“By its very nature, incarceration necessarily

affects the prisoner’s family.”); Hernandez v. Coughlin, 18 F.3d 133, 137 (2d Cir. 1994)

(“[R]ights of marital privacy, like the right to marry and procreate, are necessarily and

substantially abridged in a prison setting.”); Bazzetta v. McGinnis, 430 F.3d 795, 804 (6th Cir.

2005) (finding that there is no “implicit due process right to prison visitation.”); Block v.

Rutherford, 468 U.S. 576, 585-88, (1984) (pretrial detainees have no constitutional due

process right to contact visits); Saleem v. Helman, 124 F.3d 205, 205 (7th Cir. 1997) (no

constitutional right to conjugal visits); McKnight v. Johnson, 277 F.3d 1373 (5th Cir. 2001)

(holding that it is often constitutionally permissible to forbid visitation between husband and

wife in the prison setting).

       As noted, the United States Supreme Court has held that pretrial detainees, such as

Ali, have no constitutional due process right to contact visits. Block, 468 U.S. at 585-88; see

also Davis v. Milwaukee County, 225 F. Supp. 2d 967 (E.D. Wis. 2002) (pretrial detainee argued

that he was denied visitation as punishment, but detainee failed to show that he had a

constitutional right to visitation and that visitation which was discretionary may be denied

to pretrial detainees based on legitimate security concerns); Holloman v. Clarke, 244 F. Supp. 3d

223 (D. Mass. 2017) (holding that the loss of contact visitations as a disciplinary action does not




                                                 15
        Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 16 of 17




violate the right to due process). Because Ali had no right to visitation with his wife, this aspect

of his segregation claim is dismissed with prejudice.

               4.      Return to General Population

       Ali’s claim that he should be removed from segregation and be returned to the general

population is considered as a due process claim. From a procedural standpoint, “[t]he degree of

process required varies depending on the reason for the transfer, with greater process accorded to

prisoners who are confined for disciplinary infractions than those moved for purely

administrative reasons.” Id. at 70. “[T]he procedures required by Wolff v. McDonnell, 418 U.S.

539 (1974), apply if the restraint on liberty is imposed for disciplinary reasons; if the restraint is

for ‘administrative’ purposes, the minimal procedures outlined in Hewitt v. Helms, 459 U.S. 460

(1983) are all that is required.” Lewis v. Williams, Civ. A. No. 05-013, 2011 WL 2441377, at

*17 (D. Del. June 13, 2011) (citing Stevenson, 495 F.3d at 70). The procedures set forth in Wolff

“include the right to receive written notice of the charges at least 24 hours before the hearing, the

opportunity to present witnesses and documentary evidence, and a written statement of the

reasons for the disciplinary action taken and the supporting evidence.” Kanu, 739 F. App’x at

116; see also Quiero v. Ott, 799 F. App’x 144 at n.6 (3d Cir. 2020) (per curiam).

       Ali’s due process claim based upon his continuing to be housed in segregation is not

plausible. He does not allege the procedures set forth in Wolff, namely written notice of the

charge and an opportunity to be heard, were denied to him. Because the Court cannot say at this

time that Ali can never state a plausible due process claim concerning his placement and

retention in segregation, this claim will be dismissed without prejudice, and Ali will be granted

leave to amend the claim if he can cure the defects the Court has identified in his claim.




                                                  16
        Case 2:20-cv-04320-JMG Document 10 Filed 12/14/20 Page 17 of 17




IV.     CONCLUSION

       For the reasons stated, certain claims in Ali’s Complaint are dismissed with prejudice,

other claims are dismissed without prejudice, and other claims are deemed to pass § 1915

screening. Specifically, claims based on grievances, individual capacity claims under RLUIPA,

the First Amendment retaliation claim against Defendant Carney, and claims based on visitation

are dismissed with prejudice. Ali’s official capacity claims (other than his official capacity

RLUIPA claim), his access to the prison law library claim, his inability to exercise unshackled

claim, and his due process claim based upon his continuing to be housed in segregation, are

dismissed without prejudice and with leave to file an amended complaint.

       Should Ali choose not to file an amended complaint and stand on his Complaint as

originally submitted, only his First Amendment Free Exercise claim, his official capacity

RLUIPA claim, and his First Amendment retaliation claim against Defendant Martin will

proceed and be served on the appropriate Defendants. An appropriate Order follows.

                                              BY THE COURT:



                                              /s/ John M. Gallagher
                                              JOHN M. GALLAGHER, J.




                                                17
